       Case 3:20-cr-08098-SPL Document 88 Filed 06/29/21 Page 1 of 4




     DOUGLAS A. PASSON, #017423
 1   Law Offices of Doug Passon, PC
     PO Box 4425
 2   Scottsdale, AZ 85261
     Telephone: 480.448.0086
 3   Attorney for Defendant
     doug@dougpassonlaw.com
 4
                      IN THE UNITED STATES DISTRICT COURT
 5
                                 DISTRICT OF ARIZONA
 6
 7   United States of America,                      CR-20-08098-PCT-SPL (ESW)
 8                Plaintiff,                           OBJECTIONS TO PSR
 9         vs.
10   LOREN REED,
11                Defendant
12
                  Loren Reed, through undersigned counsel, respectfully submits the
13
     following objections to the draft PSR:
14
15
        1) Para. 17, Specific Offense Characteristic, Multiple threats.
16
17
18         Mr. Reed objects to the proposed 2-level guideline enhancement pursuant to
19   U.S.S.G. § 2A6.1(b)(2)(A). The objection is premised on the arguments that that
20   Mr. Reed only issued one “threat” to one location, to occur on one date. Moreover,
21   most of the speech adjacent to the statement about wanting to see the courthouse
22   burn was either equivocal or protected by the First Amendment.
23         The draft report refers to three alleged threats to support the enhancement:
24   “I wanna burn down the courthouse.”; “I still wanna burn the courthouse down”;
25   and “Let’s just light the courthouse on fire.” (PSR at para. 17). It must first be
26
     noted that the first two instances are not direct threats. The expression of a desire
27
28
       Case 3:20-cr-08098-SPL Document 88 Filed 06/29/21 Page 2 of 4




 1   to see something burn (“I wanna”) cannot rationally be construed as a “true threat.”
 2   See, e.g., Virginia v. Black, 538 U.S. 343, 359 (2003).
 3         More importantly, Mr. Reed’s language was uttered in one place to one
 4   audience (his private Facebook chat group) referring to one target to occur at one
 5   specific time. The language in question occurred in a back-and-forth among a
 6   group of individuals who chose to join Mr. Reed’s private Facebook group. This
 7   virtual space involving hundreds, if not thousands, of rapid-fire communications
 8   happening over the course of a few days. The fact that during the course of this
 9
     back and forth (involving thousands of pages of Facebook exchanges), the talk of
10
     fire at the courthouse was uttered more than one time, should not trigger an
11
     enhancement for “multiple threats.”
12
           If the threats were targeted toward multiple individuals, over multiple
13
     occasions, or even via multiple sources of communication, that would be a different
14
     matter. The operating factor here, however, is that it all of the speech occurred
15
     during the course of one virtual “conversation”. This language, which was never
16
17
     once even communicated directly to the supposed target of the threat (courthouse,

18   occupants, police, etc.), cannot reasonably be construed as “a series of threats” as

19   alleged in the draft PSR.
20
21      2) Para. 48, pending Page misdemeanor.
22
23         Mr. Reed does not agree with the facts set forth in this paragraph. Due to
24   the fact that Mr. Reed has yet to resolve that charge, he will refrain from making
25   any further comments in this forum, other than to reiterate that his failure to issue
26   a more detailed objection does not constitute an admission to any issues of fact.
27
28
       Case 3:20-cr-08098-SPL Document 88 Filed 06/29/21 Page 3 of 4




 1      3) Justification Section, Page 19.
 2
 3         Mr. Reed objections to the statement, “Had the concerned citizen not
 4   reported the defendant’s threats, it is possible, the defendant would have
 5   carried out his plan to set the courthouse on fire.” There is no basis for the
 6   claim to support even a remote possibility that Mr. Reed would have carried
 7   through on the threats. There is absolutely no evidence that Mr. Reed or anyone
 8   else took even a slight step carry out any plans for a protest, a riot, or property
 9
     damage by any means.
10
           The gathering at the Courthouse was supposedly scheduled to occur just a
11
     few hours after he was arrested on June 2nd. At the time of his arrest, he was not
12
     making any plans for a protest. He was not stocking up on glassware, accelerants,
13
     or other supplies. An army of law enforcement agents arrested Mr. Reed while he
14
     was in his car, on his way to McDonalds. Law enforcement found no evidence
15
     found in his car suggesting any possibility of intent to light a candle, let alone a
16
17
     courthouse. Likewise, search teams found no evidence at his home. As such, the

18   justification for rejection of the plea agreement is based, at least in part, on a faulty

19   assumption unfounded in fact.
20
21                       Respectfully submitted: June 29, 2021.
22
23
                                       DOUGLAS A. PASSON
                                       Law Offices of Doug Passon, PC
24
25                                     s/ Douglas A. Passon
                                       DOUGLAS A. PASSON
26                                     Attorney for the Defendant
27
28
       Case 3:20-cr-08098-SPL Document 88 Filed 06/29/21 Page 4 of 4




 1   Copy of the foregoing transmitted
     by ECF for filing June 29, 2021, to:
 2
 3   CLERK’S OFFICE
     United States District Court
 4
     Sandra Day O’Connor Courthouse
 5   401 W. Washington
 6
     Phoenix, Arizona 85003

 7   DAVID PIMSNER
 8   KEVIN HAKALA
     Assistant U.S. Attorney
 9
     United States Attorney’s Office
10   Two Renaissance Square
     40 N. Central Avenue, Suite 1200
11
     Phoenix, Arizona 85004-4408
12
13   CRYSTAL GIOVETTI
     Probation Officer
14
15   Copy mailed to:
16
     LOREN REED
17   Defendant
18
19
20
21
22
23
24
25
26
27
                                            4
28
